Crew, C. J.
concurred. It is an encroachment on the court of Chancery, to give remedy when the deed is lost.
Per totam curiam. A suit may be brought there for the deeds; bur not for the rent or annuity.
Doderidge, J. I knew a bill thrown out of court brought by the devisee of a rent seck. M. 3 Car. B. A. Miller sued in the Court of Requests, because he had lost his bond: and a prohibition was granted, although it was said at the bar, that the grantee of the rent seck, who had lost his bond, was relieved in Chancery.
Jones, J. There is a great difference between the court of Chancery and that of Requests. C. L. 147.